         Case 2:16-cv-01179-DBB-JCB Document 263 Filed 06/29/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


    J WHITE, L.C., a Utah limited liability              MEMORANDUM DECISION
    company; WWIG LLC, a Utah limited                        AND ORDER
    liability company; and WW-ARIS LLC, a
    Utah limited liability company,

                  Plaintiffs,

    v.

    GREGORY WISEMAN, an individual;
    GWSVR, LLC, a Wyoming limited liability
    company; APARTMENT MANAGEMENT                       Case No. 2:16-cv-01179-CW-JCB
    CONSULTANTS, a Utah limited liability
    company; RENTERS LEGAL LIABILITY
    LLC, a Utah limited liability company;
    RENTERS LEGAL LIABILITY RISK
    PURCHASING GROUP, INC., an Illinois
    corporation; DOE INDIVIDUALS, I
    THROUGH CCL; ROE
    CORPORATIONS, I THROUGH CCL;
    and POE CORPORATIONS, I
    THROUGH L,                                           District Judge Clark Waddoups

                  Defendants.                          Magistrate Judge Jared C. Bennett



          This case was referred to Magistrate Judge Paul M. Warner pursuant to 28 U.S.C.

§ 636(b)(1)(A). 1 Due to Judge Warner’s retirement, this case is now referred to Magistrate Judge

Jared C. Bennett. 2 Before the court is non-party Thompson Michie Associates, LLC’s (“TMA”)




1
    ECF No. 60.
2
    ECF No. 35.
        Case 2:16-cv-01179-DBB-JCB Document 263 Filed 06/29/20 Page 2 of 6




Short Form Discovery Motion to Quash Subpoena. 3 Under DUCivR 7-1(f), the court has

concluded that oral argument is unnecessary and therefore decides the motion on the written

memoranda. Having reviewed the motion, parties’ briefs, and relevant law, the court grants the

motion for the reasons set forth below.


                                            BACKGROUND

         On December 10, 2019, Plaintiffs J. White, L.C., WWIG, LLC, and WW-ARIS, LLC

(collectively, “J. White”) served a subpoena duces tecum on non-party TMA. TMA is a property

management company that allegedly participated in a similar insurance program as Apartment

Management Consultants, LLC (“AMC”) and Renters Legal Liability, LLC (“RLL”), two of the

Defendants in this case. In the instant motion, TMA moves to quash the subpoena on the grounds

that it is overbroad, fails to allow a reasonable time for compliance, and subjects TMA to undue

burden. 4 J. White opposes the motion.


                                         LEGAL STANDARDS

         Before addressing the motion, the court sets forth the following general legal standards

governing discovery. Rule 26(b)(1) provides:

                   Parties may obtain discovery regarding any nonprivileged matter
                   that is relevant to any party’s claim or defense and proportional to
                   the needs of the case, considering the importance of the issues at
                   stake in the action, the amount in controversy, the parties’ relative
                   access to relevant information, the parties’ resources, the
                   importance of the discovery in resolving the issues, and whether
                   the burden or expense of the proposed discovery outweighs its
                   likely benefit. Information within this scope of discovery need not
                   be admissible in evidence to be discoverable.

3
    ECF No. 170.
4
    Id. at 1.
      Case 2:16-cv-01179-DBB-JCB Document 263 Filed 06/29/20 Page 3 of 6




Fed. R. Civ. P. 26(b)(1). “The district court has broad discretion over the control of discovery,

and [the Tenth Circuit] will not set aside discovery rulings absent an abuse of that discretion.”

Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010)

(quotations and citations omitted).

       A subpoena served on a third party pursuant to Rule 45 of the Federal Rules of Civil

Procedure is considered discovery within the meaning of the rules. Rice v. United States, 164

F.R.D. 556, 556-57 (N.D. Okla. 1995). Accordingly, the above considerations of both relevance

and proportionality govern the subpoena at issue in this case. Under Rule 45, a person subject to

a subpoena may file a written objection and seek to have the subpoena modified or quashed on

the grounds that it fails to allow a reasonable time for compliance, requires disclosure of

privileged or other protected materials not subject to any exception, or subjects a person to undue

burden. Fed. R. Civ. P. 45(d)(3)(A)(i)–(iv). Moreover, Rule 45 creates an obligation for an

attorney to take reasonable steps to avoid imposing undue burden or expense on a person subject

to the subpoena. Fed. R. Civ. P. 45(d)(1).

       Courts within the Tenth Circuit have noted that discovery requests may be facially

overbroad when they use terms such as “any and all,” “referencing,” or “pertaining to” with

respect to a broad category of documents. See, e.g., United States v. Childs, No. CR-09-146-D,

2018 WL 775018, at *5 (W.D. Okla. Feb. 7, 2018) (citing Aikens v. Deluxe Fin. Servs., Inc., 217

F.R.D. 533, 539 (D. Kan. 2003)); Richards v. Convergys Corp., Nos. 05-cv-790, 05-cv-812,

2007 WL 474012, at *4 (D. Utah Feb. 7, 2007). Discovery requests should be reasonably

specific to allow the responding party to readily identify what is needed. Pulsecard, Inc. v.

Discover Card Servs., Inc., No. CIV. A. 94-2304-EEO, 1996 WL 397567, at *10 (D. Kan. July
         Case 2:16-cv-01179-DBB-JCB Document 263 Filed 06/29/20 Page 4 of 6




11, 1996). Requests that are worded too broadly or are too all inclusive of a general topic require

the responding party to engage in “mental gymnastics” to determine what information may or

may not be remotely responsive. Id. (request requiring party to produce documents “concerning”

a broad range of items “requires the respondent either to guess or move through mental

gymnastics which are unreasonably time-consuming and burdensome to determine which of

many pieces of paper may conceivably contain some detail, either obvious or hidden, within the

scope of the request”).


                                            ANALYSIS

          The court concludes that compliance with the subpoena would be unreasonable because,

as shown below, the requests are (I) overbroad and (II) unduly burdensome. Therefore, the

subpoena is quashed.


          I.      Overbroad

          As drafted, the discovery requests are overbroad and not narrowly tailored in scope. The

subpoena seeks, among other materials, TMA communications or documents involving RLL and

TMA’s insurance or waiver programs, monies related to the administration and implementation

of RLL’s programs, any state department of insurance related to RLL, or waving Tenants’

insurance requirements. 5 The subpoena also seeks documents that include the following phrases:

property damage loss waiver, property damage liability waiver, or owner damage loss waiver. 6

All the requests are drafted using blanket terms such as “all documents,” “all written and/or




5
    ECF No. 170-1 at ¶¶ 1-5, 9.
6
    Id. at ¶¶ 6-8.
          Case 2:16-cv-01179-DBB-JCB Document 263 Filed 06/29/20 Page 5 of 6




electronic communications,” “all documents referencing,” “all documents showing,” and “all

documents related to,” and nearly all requests are without any reference to scope or time. The

terms do not call for specific documents but apply to a very broad, general category of

documents and other materials. Such requests are so broad and open-ended in scope that

compliance would necessitate disclosure of a large number of documents that are irrelevant to

the issues in this case.


           II.    Undue Burden

           Even omitting the blanket terminology, the court still finds the subpoena places an undue

burden on TMA because it calls for TMA to turn over every document containing the phrases

“property damage loss waiver,” “property damage liability waiver,” or “owner damage loss

waiver,” regardless of the documents’ relevance to the claims in the case. 7 Moreover, the

subpoena seeks not only documents between TMA and RLL, but “all documents related to

waving Tenants’ insurance requirement” for “any and all persons [who had] a residential lease

agreement” with TMA since 2010 irrespective of any connection to RLL. 8 To comply with the

subpoena TMA would have to sift through and compile tens of thousands of documents from an

unknown number of sources which imposes a substantial burden upon the entity that is not

necessary or proportional to the needs of the case.




7
    Id.
8
    Id. at ¶ 3.
        Case 2:16-cv-01179-DBB-JCB Document 263 Filed 06/29/20 Page 6 of 6




                                         CONCLUSION

         Accordingly, the court finds that TMA is relieved from complying with the subpoena and

quashes the subpoena. In reaching this conclusion, the court makes no determination as to

whether the subject information is non-discoverable but determines only that J. White’s requests,

in their current form, exceed the permissible scope of discovery. Although the court may, in its

discretion, narrow or modify overly broad discovery requests, it is not required to do so, and will

not here due to the sheer overreach of J. White’s requests.


                                             ORDER

         Based on the foregoing, IT IS HEREBY ORDERED that TMA’s Motion to Quash

Subpoena 9 is GRANTED.

         IT IS SO ORDERED.

         DATED this 29th day of June, 2020.

                                              BY THE COURT:



                                              JARED C. BENNETT
                                              United States Magistrate Judge




9
    ECF No. 170.
